         Case 8:18-cv-02448-GJH Document 8 Filed 12/07/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND
                              GREENBELT DIVISION

                                  )
JEFF PAULES,                      )
                                  )
                                  )
           Plaintiff,             ) Case No.: 8:18-cv-02448-GJH
      v.                          )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
           Defendant.             )

                        NOTICE OF VOLUNTARY DISMISSAL

      Plaintiff, JEFF PAULES, (“Plaintiff”), through his attorney, The Law Firm of Michael

Alan Siddons, Esq., pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily

dismisses this case, with prejudice, against Defendant, CHW GROUP, INC. d/b/a CHOICE

HOME WARRANTY.


DATED: December 7, 2018

                                  Respectfully submitted,


                           By: /s/ Michael A. Siddons
                                  Michael A. Siddons
                                  Attorney #89018
                                  The Law Firm of Michael Alan Siddons, Esquire
                                  230 N. Monroe Street
                                  PO Box 403
                                  Media, PA 19063
                                  Tel: 410-705-0970
                                  msiddons@siddonslaw.com
                                  Attorney for Plaintiff
          Case 8:18-cv-02448-GJH Document 8 Filed 12/07/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       On December 7, 2018, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ Michael A. Siddons
                                    Michael A. Siddons
